DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17 refer to “pivotal movement of the upper support between a raised position and a lowered position.”  This renders the claims indefinite as the upper support is only required to be pivotally coupled to the backing plate but no particular orientation of the pivot axis or positions of the upper support are required by the claims.  The handle element as recited implies some amount of tilting (i.e., rotation about a horizontal, or at least non-vertical axis) but this is not clear given such a structural arrangement is not required by the claims.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,344,265 to Ullman over US 6,474,916 to Constantin.
Regarding claims 1, 16 and 19 Ulman discloses a restraint apparatus for securing a mobility device in a vehicle, comprising: a base (see figure 1, bolted to floor) 
Ullman does not disclose the backing plate defining a channel to provide vertical adjustment of the backing plate with respect to the support.
Constantin teaches mobility restraint system including the backing plate (8) defining a channel to provide vertical adjustment of the backing plate with respect to the support (vertical sliding of 8 along post) to provide a vertically adjustable latch height (col. 3 lines 58-60).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Ullman to include the backing plate defining a channel 
Regarding claims 2 and 16 Ullman discloses a second claw assembly coupled to the upper support and comprising a second claw member and a second latching member, the second latching member being pivotally coupled to the second claw member to enable the second latching member to pivot between an unlatched position and a latched position (see second claw/latch combo on opposite end).
Regarding claim 3 Ullman does not disclose an arm having a first end coupled to the claw assembly and a second end adjustably coupled to the upper support, where the arm comprises a slot to enable lateral adjustment of the claw assembly relative to the upper support.
Constantin teaches an arm (16) having a first end coupled to the attachment assembly (16/12) and a second end adjustably coupled to the upper support (18), where the arm comprises a slot to enable lateral adjustment of the claw assembly relative to the upper support to provide lateral adjustability for different width of devices (col. 3 lines 45-50).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Ullman to include an arm having a first end coupled to the claw assembly and a second end adjustably coupled to the upper support, where the arm comprises a slot to enable lateral adjustment of the claw assembly relative to the upper support as taught by Constantin, to provide lateral adjustability for different width of devices.

Regarding claim 7 Ullman discloses a housing removably coupled to the upper support, the housing enclosing at least a portion of the control system (see figure 1).
Regarding claim 8 Ullman discloses 8 the claw assembly comprises a cover for at least partially covering the latching member and control system (see figure 1).
Regarding claims 9, 18 and 19 Ullman discloses the control system comprises a solenoid and a user control, wherein the user control is electrically coupled to the solenoid such that actuation of the user control energizes the solenoid to operably control pivotal movement of the latching member from its latched position to its unlatched position (see figure 3 and col 5 lines 45-53).
Regarding claims 10 and 20 Ullman discloses a release lever (58) operably coupled to the control system, wherein movement of the release lever induces the control system to operably control pivotal movement of the latching member from its latched position to is unlatched position (see col. 6 lines 46-55).
Regarding claims 11 and 19 Ullman discloses a switch coupled to the claw member, the switch including a switch arm disposed in contact with the latching member in the latched position and spaced from the latching member in the unlatched position (see 44 in figure 3).
Regarding claim 12 Ullman discloses a latch (44) pivotally coupled to the claw member about a different pivot axis than the latching member, the latch comprising a 
Regarding claim 13 Ullman discloses a first pin coupled to the latching member; a second pin coupled to the latch (see figure 3).  
Ullman does not disclose a spring coupled between the first pin and the second pin, wherein the spring biased the latching member to its unlatched position as Ullman relies upon two separate torsion springs to provide the biasing effect.  
That said, linear springs are well known and it would have been obvious to one of ordinary skill in the art at time of Applicants’ filing to have modified Ullman to include a linear spring as claimed as doing so merely entails replacing one known spring/biasing member with another to yield predictable results.
Regarding claim 15 Ullman discloses the control system comprises a cable (48) coupled at one end to the solenoid and at an opposite end to the latch; further wherein, when the solenoid is energized, the cable operably moves the latch until the tab disengages from the notch in the latching member (see figure 3 and col. 5 lines 48-55).
Regarding claim 19 Ullman further discloses a visual indicator (56) electrically coupled to the switch, the visual indicator displaying a first signal when the switch arm is in contact with the latching member and a second signal when the switch arm is not in contact with the latching member (see col. 5 lines 60-67).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The particulars of the handle assembly set forth in claim 5 and the details of the stops as set forth in claim 14 differentiate the claims from the prior art when considered in combination with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619